        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 1 of 47




Adam Kraut, Esq.
Attorney Id. No. 318482
Joshua Prince, Esq.
Attorney Id No. 306521
Prince Law Offices, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(610) 845-3803, ext 81115 (t)
(610) 845-3903 (f)
AKraut@princelaw.com

               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                        :
            Plaintiff                     :     Civil Action No. 17-CV-2641
                                          :
              v.                          :     Honorable Robert F. Kelly
                                          :
JEFFERSON B. SESSIONS III, et al.         :
                                          :
                     Defendants           :


   PLAINTIFF’S BRIEF IN SUPPORT OF HIS SECOND MOTION FOR
                     SUMMARY JUDGMENT
            Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 2 of 47




                                          TABLE OF CONTENTS

I. INTRODUCTION ............................................................................................ 1
II. PROCEDURAL HISTORY ............................................................................ 2
III. FACTUAL BACKGROUND .......................................................................... 2
IV. STATEMENT OF QUESTIONS INVOLVED.............................................. 4
V. ARGUMENT .................................................................................................... 5
  a. Legal Standard ................................................................................................ 5
  b. Constitutional Claim ....................................................................................... 6
     i.     Second Amendment As-Applied Challenge Criteria .................................... 6
     ii. Prohibitions on the Possession of Firearms by Felons ................................. 8
          1. DUI is Not a Crime that is Tethered to the “Time-Honored” Practice of
             Keeping Firearms Out of the Hands of Those Likely to Commit Violent
             Crimes...................................................................................................... 10
          2. DUI Offenses Classified by States .......................................................... 12
          3. DUI Offenses in Pennsylvania and Firearms Ownership ........................ 14
     iii.      Mr. Williams’s Claim is within the Analytical Framework .................... 15
          1. Step One of the Marzzarella Framework................................................. 16
            a. Conduct is Burdened Under the Second Amendment ......................... 16
            b. Mr. Williams can Distinguish his Circumstances from the Historically
               Barred Class ......................................................................................... 17
            c. No Further Analysis is Supported by Heller and McDonald ............... 21
          2. Step Two of the Marzzarella Framework ................................................ 22
            a. Holloway v. Sessions, et al. ................................................................. 23
            b. Robert Gordon’s Expert Report ........................................................... 26
            c. The Government’s Prior Grants of Relief to Individuals Convicted of
               Similar and Far More Egregious Crimes ............................................. 28
               i.       John Kraszewski and Kim Blake ................................................... 31

                                         ii
                    CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 3 of 47




             ii.     Barry Shoop ................................................................................... 32
             iii.    Carl Fareri ..................................................................................... 33
             iv.     Charles Spangler ............................................................................ 34
       3. 18 U.S.C. § 922(g)(1) As Applied to Mr. Williams Cannot Survive Strict
          Scrutiny.................................................................................................... 35
       4. 18 U.S.C. § 922(g)(1) As Applied to Mr. Williams Cannot Survive
          Intermediate Scrutiny .............................................................................. 38
VI. CONCLUSION ............................................................................................... 41




                                    iii
               CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 4 of 47




                                      TABLE OF AUTHORITIES

Cases
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ......................................... 5, 6
Begay v. United States, 553 U.S. 137 (2008).......................................................... 11
Binderup v. AG of United States, 836 F.3d 336 (3d Cir. 2016) (en banc) ....... passim
District of Columbia v. Heller, 554 U.S. 570 (2008) .................................... 8, 22, 39
FEC v. Wis. Right to Life, Inc., 551 U.S. 449 (2007).............................................. 35
Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F. 3d 764 (3d Cir. 2013) ... 5
Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974 (M.D. Pa. Sept. 28,
 2018) ............................................................................................................. passim
Keyes, et. al. v. Sessions, et al., 282 F.Supp.3d 858 (M.D. Pa. Oct. 11, 2017) ...... 39
Layshock ex rel. Layshock v. Hermitage Sch. Dist., 650 F.3d 205 (3d Cir. 2011) ... 6
Leocal v. Ashcroft, 543 U.S. 1 (2004)..................................................................... 11
McDonald v. City of Chicago, 561 U.S. 742, 790-91 (2010) ................................. 22
Peterson v. Lehigh Valley Dist. Council, 676 F.2d 81 (3d Cir. 1982) ...................... 5
Reedy v. Evanson, 615 F.3d 197 (3d Cir. 2010) ....................................................... 5
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133 (2000) ........................... 5
Sovereign Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162 (3d Cir. 2008) ............ 5
United States v. Barton, 633 F.3d 168, 173 (3d Cir. 2011) .................................. 7, 8
United States v. Doe, 960 F.2d 221 (1st Cir. 1992) ................................................. 11
United States v. Marzzarella, 614 F.3d 85 (3d Cir. 2010) .............................. 6, 7, 35
United States v. Skoien, 614 F.3d 638 (7th Cir. 2010) ................................. 32, 38, 40
United States v. Yancey, 621 F.3d 681 (7th Cir. 2010) ...................................... 10, 16
Statutes
18 Pa.C.S. § 6105 .................................................................................................... 14
18 U.S.C. § 16 ......................................................................................................... 11

                                      iv
                 CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 5 of 47




18 U.S.C. § 922(g)(1) ...................................................................................... passim
18 U.S.C. § 925(c) ...................................................................................... 28, 31, 32
75 Pa.C.S. § 3802 .............................................................................................. 10, 18
75 Pa.C.S. § 3806(a) ................................................................................................. 3
Pub. L. No. 115–141, 132 Stat. 348 ........................................................................ 28
Pub. L. No. 87-342, 75 Stat. 757 (1961) ................................................................... 9
Other Authorities
Why Can’t Martha Stewart Have a Gun?, 32 Harv. J.L. & Pub. Pol'y 695, 702
 (2009) ..................................................................................................................... 7
Rules
234 Pa. Code Ch 3, Rule 312 .................................................................................... 3
Fed. R. Civ. P. 56(a) ................................................................................................. 5




                                      v
                 CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 6 of 47




      Plaintiff Edward A. Williams, by and through his counsel, hereby submits

this Brief in Support of his Motion for Summary Judgment.



I.        INTRODUCTION

      Plaintiff Edward A. Williams (hereinafter “Mr. Williams” or “Plaintiff”) has

filed suit, complaining that the Defendants have collectively and individually

prohibited a particular class of persons, including the Plaintiff, from obtaining,

possessing, keeping, bearing, or otherwise utilizing firearms and ammunition as a

result of a misdemeanor driving under the influence (hereinafter “DUI”)

conviction, where no one was injured by the conduct and where no property

damage resulted, in violation of his Second Amendment Rights.

      Pursuant to the elements set-forth by the Third Circuit in Binderup v. AG of

United States, 836 F.3d 336 (3d Cir. 2016) (en banc), it is clear that the

Defendants’ enforcement of such a prohibition violates Mr. Williams’s

fundamental constitutional right to keep and bear arms as provided for in the

Second Amendment.




                                 1
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 7 of 47




II.        PROCEDURAL HISTORY

       Mr. Williams initiated this litigation by filing suit on June 1, 2017. 1 The

Government responded by filing a motion to dismiss on September 14, 2017. 2

Thereafter, Plaintiff contemporaneously filed a brief in opposition to the

Government’s motion to dismiss and the underlying motion for summary judgment

on October 13, 2017. 3 This Honorable Court issued two orders on December 1,

2017, denying the Government’s motion to dismiss and denying, without

prejudice, the Plaintiff’s motion for summary judgment as premature. 4



III.       FACTUAL BACKGROUND


       In 2000, Mr. Williams was pulled over and subsequently arrested and

charged with DUI. 5 At the time of Mr. Williams’ first DUI, Pennsylvania law

made it a crime to operate a vehicle with a blood alcohol content greater than .10. 6

Mr. Williams was successfully entered into Pennsylvania’s ARD program, which

required him to serve 12 months probation, attend an alcohol class, driver’s safety

class, and pay all of the associated court costs and fines. 7 After successful


1
  See Doc. 1.
2
  See Doc. 5.
3
  See Docs. 8 and 9-2.
4
  See Docs. 13 and 14.
5
  See Statement of Material Facts at ¶ 1-3.
6
  Id. at ¶ 3.
7
  Id. at ¶ 4.
                                  2
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 8 of 47




completion of the ARD program, Mr. Williams’ charge was expunged and his

driver’s license restored. 8 ARD does not result in a conviction, if successfully

completed. 9

       On September 7, 2004, Mr. Williams was pulled over by the Philadelphia

Police Department and subsequently arrested and charged with DUI. 10 Mr.

Williams was found guilty and was sentenced to “passive house arrest until

electronic monitor[ing] is available” for 90 days, ordered to pay costs, a fine of

$1,500.00, and complete any recommended drug and alcohol treatment. 11

       At no point, in relation to the two instances of DUI, did any property

damage or any injury to another occur. 12 Moreover, Mr. Williams has held a job as

a construction manager for the past twenty-five (25) years, where he has managed

projects, which include the Curran-Fromhold Correctional Facility, PA Convention

Center, Septa Railworks project, the Commodore Barry Bridge, Interstate 95 and

the NJ Transportation maintenance facilities. 13 Mr. Williams is tasked with field

inspections, project management, cost control, problem solving, developing and


8
  Id. at ¶ 6. See also Mr. Williams’s Pennsylvania State Police Background Check, which is
attached hereto and incorporated herein as Exhibit A.
9
  Id. at ¶ 5. See also 234 Pa. Code Ch 3, Rule 312 Note 1 “Although acceptance into an ARD
program is not intended to constitute a conviction under these rules, it may be statutorily
construed as a conviction for purposes of computing sentences on subsequent convictions. See
e.g., 75 Pa.C.S. § 3806(a).” (Emphasis added).
10
   Id. at ¶ 7.
11
   Id. at ¶ 8. See also Doc. 1-1 at 7.
12
   Id. at ¶ 9.
13
   Id. at ¶ 11-12.
                                  3
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 9 of 47




maintaining CPM project schedules for contractors and relaying updates during the

construction period. 14

        In or about late December of 2014, Mr. Williams, concerned for the safety

of himself and his family, attempted to procure a License to Carry Firearms

(“LTCF”) and was denied. 15 After challenging the denial, he was only made aware

that he was prohibited from obtaining a LTCF. 16 It was not until Mr. Williams

spoke with Attorney Joshua Prince on or about November 5, 2015, that for the first

time, he was informed that his sole conviction in 2004 for DUI was a federally

prohibiting offense, which prevented him from lawfully possessing firearms and

ammunition. 17 As a result, Mr. Williams brought the underlying action that is

before the Court.



IV.          STATEMENT OF QUESTIONS INVOLVED

             1. Does the Defendants’ prohibition on Mr. Williams from obtaining,
                possessing, keeping, bearing, or otherwise utilizing firearms and
                ammunition as a result of an isolated misdemeanor DUI conviction
                violate his Second Amendment rights?

                  Suggested Answer in the Affirmative




14
   Id. at ¶ 13.
15
   Id. at ¶ 14.
16
   Id. at ¶ 15.
17
   Id. at ¶ 16.
                                       4
                  CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 10 of 47




V.         ARGUMENT


           a. Legal Standard

       Summary judgment is appropriate if the moving party establishes “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). 18 A dispute is “genuine” only if there is

a sufficient evidentiary basis for a reasonable jury to find for the non-moving

party, and a fact is “material” only if it might affect the outcome of the action

under the governing law. See Sovereign Bank v. BJ’s Wholesale Club, Inc., 533

F.3d 162, 172 (3d Cir. 2008) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A court should view the facts in the light most favorable to the non-

moving party while not evaluating the credibility or weighing the evidence. See

Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F. 3d 764, 772 (3d Cir.

2013) (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000)).

       A court should not grant summary judgment when there is a disagreement

about the facts of the proper inferences that a factfinder could draw from them. See

Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010) (citing Peterson v. Lehigh

Valley Dist. Council, 676 F.2d 81, 84 (3d Cir. 1982)). “The mere existence of some


18
   See Committee Notes on Rules – 2010 Amendment to Fed. R. Civ. P. 56 stating “…the rule
allows a motion for summary judgment to be filed at the commencement of an action…”
                                 5
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 11 of 47




alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment.” Layshock ex rel. Layshock v. Hermitage

Sch. Dist., 650 F.3d 205, 211 (3d Cir. 2011) (quoting Anderson, 477 U.S. at 247-

48) (internal quotations omitted).

           b. Constitutional Claim

                   i. Second Amendment As-Applied Challenge Criteria


       The Third Circuit in Binderup v. AG of United States, 836 F.3d 336 (3d Cir.

2016) (en banc) held that as-applied Second Amendment challenges were

cognizable and controlled by the two-step analysis 19 previously articulated in

United States v. Marzzarella, 614 F.3d 85 (3d Cir. 2010). 20 The first prong of the

test is to consider “whether the challenged law imposes a burden on conduct falling

within the scope of the Second Amendment's guarantee.” 21 If the challenger does

not meet this burden, the claim should be dismissed. 22 However, if the law

burdens protected conduct, then the court must “evaluate the law under some form
19
   While Plaintiff acknowledges the Third Circuit’s precedent, he respectfully calls into question
this two-pronged approach, based on the Supreme Court’s decisions in Heller and McDonald,
where the Court specifically stated that lower courts should not conduct interest balancing or
apply levels of scrutiny. District of Columbia v. Heller, 554 U.S. 570, 634-35 (2008). (noting
that “[w]e know of no other enumerated constitutional right whose core protection has been
subjected to a freestanding ‘interest-balancing’ approach. The very enumeration of the right
takes out of the hands of government—even the Third Branch of Government—the power to
decide on a case-by-case basis whether the right is really worth insisting upon.”); McDonald v.
City of Chicago, 561 U.S. 742, 790-91 (2010). (noting that the Heller Court “specifically
rejected” “an interest-balancing test”).
20
   Binderup, 836 F.3d at 339.
21
   Id. at 346 (citing Marzzarella, 614 F.3d at 89).
22
   Id. at 346.
                                  6
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 12 of 47




of means-end-scrutiny”. 23 In this instance, the Third Circuit has stated

intermediate scrutiny is the appropriate level to apply to such a challenge. 24

       Furthermore, the Third Circuit has held that under an as-applied Second

Amendment challenge, the plaintiff “must present facts about himself and his

background that distinguish his circumstances from those of persons historically

barred from Second Amendment protections.” 25 The Third Circuit also found that

the traditional justification of § 922(g)(1) was the disarmament of individuals

likely to commit violent offenses. 26 Moreover, these crimes of violence were

“commonly understood to include only those offenses ‘ordinarily committed with

the aid of firearms.’” 27

       This understanding was reaffirmed in Binderup where the court proclaimed

that under Barton “[w]e looked to the ‘historical pedigree’ of the statute to

ascertain ‘whether the traditional justifications underlying the statute support a

finding of permanent disability in this case.’” 28 The court stated that it

“determined that the exclusion of felons and other criminals from the scope of the

Second Amendment’s protections was tethered to the time-honored practice of



23
   Id. at 346 (citing Marzzarella, 614 F.3d at 89).
24
   Marzzarella, 614 F.3d at 97.
25
   United States v. Barton, 633 F.3d 168, 173 (3d Cir. 2011)
26
   Barton, 633 F.3d at 173.
27
   Id. at 173 (citing Why Can’t Martha Stewart Have a Gun?, 32 Harv. J.L. & Pub. Pol'y 695,
702 (2009)).
28
   Binderup, 836 F.3d at 361 (citing Barton, 633 F.3d at 175).
                                  7
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 13 of 47




keeping firearms out of the hands of those likely to commit violent crimes.” 29



                     ii. Prohibitions on the Possession of Firearms by Felons

          In District of Columbia v. Heller, 554 U.S. 570, 626 (2008), the Supreme

Court stated that “nothing in our opinion should be taken to cast doubt on

longstanding prohibitions on the possession of firearms by felons…” However, the

Court also stated that it did not “undertake an exhaustive historical analysis … of

the full scope of the Second Amendment,” which leaves those interpretations up

for debate. 30

          The longstanding prohibitions the Court referred to are those that date back

to the founding of this Country as evidenced by the historical analysis the Court

engaged in when deciding Heller. The first federal law, the Federal Firearms Act

(hereinafter “FFA”), which barred certain felons from possessing firearms was

enact in 1938. The statute specifically made it unlawful for any person who was

under indictment or convicted of a crime of violence or a fugitive from justice to

shop, transport or receiver a firearm or ammunition. A copy of the Federal

Firearms Act of 1938 is attached hereto and incorporated herein as Exhibit B

Moreover, the law defined a crime of violence to mean:



29
     Id. at 362 (citing Barton, 633 F.3d 173).
30
     Heller, 554 U.S. at 626.
                                     8
                CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 14 of 47




               murder, manslaughter, rape, mayhem, kidnapping, burglary,
               housebreaking; assault with intent to kill, commit rape or rob; assault
               with a dangerous weapon, or assault with intent to commit any offense
               punishable by imprisonment for more than one year. 31

       Notably absent from those who were prohibited from possessing firearms

and ammunition were those convicted of non-violent offenses. It was not until

1961 that Congress took action to bar non-violent felons from possessing firearms

and ammunition. 32 Thus, approximately 170 years passed from the time the Bill of

Rights became effective until the time where individuals who were not violent

felons (and misdemeanants) were barred from possessing firearms and

ammunition. 33 At the time Mr. Williams was charged with the prohibiting offense,

the prohibition against non-violent felons had only been in place for approximately

42 years. 34 From a historical analysis, the prohibition that prevents Mr. Williams

from possessing firearms or ammunition accounts for a period of time less than

20% of the total period of time in which the constitutional right existed. This can

hardly be found to be a “longstanding prohibition on the possession of firearms by

felons”. Moreover, historical evidence suggests that the only individuals who were

categorically barred from possessing firearms were those who committed violent

offenses. 35

31
   Exhibit B at 1.
32
   See Pub. L. No. 87-342, 75 Stat. 757 (1961)
33
   Actual time was 169 years, 9 months and 18 days.
34
   Actual time was 42 years, 11 months and 5 days.
35
   Binderup, 836 F.3d at 348.
                                    9
               CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 15 of 47




                          1. DUI is Not a Crime that is Tethered to the “Time-
                             Honored” Practice of Keeping Firearms Out of the Hands
                             of Those Likely to Commit Violent Crimes


       The “historical justification for stripping felons…of their Second

Amendment rights… ‘[is] tied to the concept of a virtuous citizenry and that,

accordingly, the government could disarm unvirtuous citizens.’” 36 “People who

have committed or are likely to commit ‘violent offenses’—crimes ‘in which

violence (actual or attempted) is an element of the offense,’ undoubtedly qualify as

‘unvirtuous citizens’ who lack Second Amendment rights.’” 37 While the

Government sets forth a number of arguments for the proposition that the

Plaintiff’s sole DUI conviction is a “serious crime”, it offers nothing to show that a

DUI qualifies as a “violent offense”. More importantly, the Plaintiff has never been

convicted of a violent offense.

       There are several other factors the Plaintiff can point to in order to bolster

the claim that a DUI is not a violent offense. First, none of the elements of

Pennsylvania’s DUI statute involve or makes reference to the use, attempted use,

or threatened use of physical force against another. 38 The Supreme Court of the

United States proclaimed that a DUI fell outside the scope of the Armed Career



36
   Id. at 348 (quoting United States v. Yancey, 621 F.3d 681, 684-85 (7th Cir. 2010)).
37
   Id. (Internal citation omitted).
38
   See 75 Pa.C.S. § 3802
                                 10
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 16 of 47




Criminal Act’s definition of a “violent felony”. 39 The Supreme Court also found

that DUI was not within the definition of a “crime of violence” as defined by 18

U.S.C. § 16. 40 While the entire gamut of crimes involving violence has not been

delineated, there are certain elements such as the use, attempted use, or threatened

use of physical force, which are necessary in order to qualify. 41 Recently, as

discussed more in depth infra, Chief Judge Conner in Holloway v. Sessions stated,

in relation to DUI, that “[t]he offense is therefore nonviolent…” 42 Clearly, a DUI

falls outside the scope of a “violent offense”.

       Justice Scalia’s concurring opinion in Begay v. United States, 553 U.S. 137,

153-154 (2008) also sheds some light as to the seriousness of DUI.

              The Government cites the fact that in 2006, 17,062 persons died from
              alcohol-related car crashes, and that 15,121 of those deaths involved
              drivers with blood-alcohol concentrations of 0.08 or higher. Drunk
              driving is surely a national problem of great concern. But the fact that
              it kills many people each year tells us very little about whether a
              single act of drunk driving “involves conduct that presents a serious
              potential risk of physical injury to another.” It may well be that an
              even greater number of deaths occurs annually to pedestrians crossing
              the street; but that hardly means that crossing the street presents a
              serious potential risk of injury. Where the issue is “risk,” the annual
              number of injuries from an activity must be compared with the annual
              incidents of the activity. Otherwise drunk driving could be said to

39
   See Begay v. United States, 553 U.S. 137, 148 (2008)
40
   See Leocal v. Ashcroft, 543 U.S. 1, 10 (2004)
41
   See also United States v. Doe, 960 F.2d 221, 225 (1st Cir. 1992) (observing that the term
“violent felony” in 18 U.S.C. § 924(e) "calls to mind a tradition of crimes that involve the
possibility of more closely related, active violence").
42
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *4, (M.D. Pa. Sept. 28, 2018).
                                 11
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 17 of 47




               pose a more serious risk of physical harm than murder. In addition,
               drunk driving is a combination of two activities: (1) drinking and (2)
               driving. If driving alone results in injury in a certain percentage of
               cases, it could hardly be said that the entirety of the risk posed by
               drunk driving can be attributed to the combination. 43

       In Holloway, Chief Judge Conner also stated

               That driving under the influence is risky behavior is undisputed. It
               places others in danger of bodily harm. Yet only seven states
               permanently suspend a repeat DUI offender’s driving privileges, and
               only after a third DUI conviction. The Commonwealth of
               Pennsylvania has clearly indicated that a repeat DUI offender is not so
               unvirtuous that he or she must be disarmed until a third DUI
               conviction in five years and, even then, the disability has an automatic
               ten-year expiration date. 44

                           2. DUI Offenses Classified by States

       While at first blush, some may believe that two or more DUIs are a “serious”

crime in the eyes of many states, in fact, in most instances, it is rarely felonious.

Out of all 50 states, only four punish a second DUI as a felony, 45 with the

remainder treating it as a misdemeanor, which the Binderup Court declared to be

“an indication of non-seriousness.” 46




43
   Internal citations omitted. (emphasis added).
44
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *6, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
45
   A chart indicating each state’s treatment of a first, second and third DUI is attached hereto and
incorporated herein as Exhibit C. See Connecticut, Indiana, New York, and Oklahoma.
46
   Binderup, 836 F.3d at 353, n. 6.
                                 12
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 18 of 47




       Moreover, a review of all 50 states’ DUI laws shows that only four could

punish a second DUI with imprisonment of more than two years. 47 A second

offense in Massachusetts within ten years is punishable with imprisonment of sixty

days up to two and a half years. 48 A second offense in Oklahoma within ten years

is punishable by imprisonment of one to five years. 49 The remaining states classify

the second offense as punishable by imprisonment ranging from several days up to

two years and all as misdemeanors. 50 As reflected in the overview of all 50 states’

DUI laws, most states do not view a second DUI as a major offense.

       In Holloway, Chief Judge Conner found that

               For a second DUI offense, 40 states prescribe a maximum term of
               imprisonment of one year or less. Ten states enforce a maximum term
               of imprisonment of more than one year for a second DUI offense,
               only four of which classify the second DUI offense as a felony.
               Defendants note that 48 states impose enhanced penalties for DUI
               offenses when the driver’s BAC exceeds a “particularly high
               threshold.” These enhanced penalties for elevated BAC levels include
               increased fines, license suspension, installation of ignition interlock
               devices, and heightened minimum terms of imprisonment. However,
               only three states increase the maximum possible term of
               imprisonment above one year for a BAC of .16 or higher during a
               second offense. The government has not shown there is a consensus
               regarding the seriousness of a generic second DUI offense, let alone a
               second DUI offense at a high rate of alcohol. 51


47
   See Exhibit B. (Indiana (up to two and one half (2.5) years), Massachusetts (up to two and one
half (2.5) years), New York (up to four (4) years) and Oklahoma (one (1) to five (5) years).)
48
   See Exhibit B.
49
   Id.
50
   Id.
51
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *5, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
                                 13
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 19 of 47




                           3. DUI Offenses in Pennsylvania and Firearms Ownership


       While a cross-jurisdictional consensus is a factor that the Court needs to

evaluate in the Binderup analysis, it is important to consider how Pennsylvania

treats the offense Mr. Williams was convicted of in relation to firearms ownership.

18 Pa.C.S. § 6105 dictates who, under Pennsylvania law, is no longer permitted to

own or possess firearms.

       Under the statute, the only individuals who would be prohibited under state

law would be those who were convicted of a third DUI in a five-year period. 52

Interestingly enough, the prohibition is only in relation to firearms transfers or

purchases of firearms after the third conviction. 53 Meaning that an individual who

would be prohibited under state law would be able to keep their firearms that they

had prior to the third conviction.

       Perhaps most important, as discussed supra, is that Mr. Williams is not

prohibited under state law from owning firearms. Clearly, Pennsylvania did not

believe that a second DUI, even at the highest rate, was worthy of stripping an

individual of their right to keep and bear arms in perpetuity. As noted by Chief


52
   See 18 Pa.C.S. § 6105 (c)(3). It also bears noting that if an individual were convicted of three
DUIs in a six-year period, the individual would not be under any state disability. In fact, an
individual could have ten or more DUIs and still not be prohibited under state law, unless three
of the DUIs occurred in a five-year period and if so, the individual would still be permitted to
retain possession of the firearms he/she owned but would simply be prohibited from purchasing
new firearms.
53
   Id.
                                  14
              CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 20 of 47




Judge Conner in Holloway, “[t]he Commonwealth of Pennsylvania has clearly

indicated that a repeat DUI offender is not so unvirtuous that he or she must be

disarmed until a third DUI conviction in five years and, even then, the disability

has an automatic ten-year expiration date.” 54



                   iii. Mr. Williams’s Claim is within the Analytical Framework


          The Third Circuit Declared in Binderup that “the threshold question in a

Second Amendment challenge is one of scope: whether the Second Amendment

protects the person, the weapon, or the activity in the first place.” 55 The answer in

this matter is an unequivocal “yes”. As such, first a determination needs to be

made as to whether Mr. Williams can distinguish himself from the class of

individuals historically barred from the possession of firearms and ammunition.

The answer, again, is an unequivocal “yes”.




54
     Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *6, (M.D. Pa. Sept. 28, 2018).
55
     Binderup, 836 F.3d. at 362.
                                   15
               CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 21 of 47




                          1. Step One of the Marzzarella Framework


                                  a. Conduct is Burdened Under the Second
                                     Amendment


       Under the first step of the Marzzarella test, the challenger must identify the

traditional justifications for excluding from Second Amendment protections the

class of which he appears to be a member. Defendants contend that Mr. Williams

is currently prohibited under 18 U.S.C. § 922(g)(1) due to his conviction of a

“crime punishable by imprisonment for a term exceeding one year.” 56 As with

Plaintiffs Binderup and Suarez, Mr. Williams was convicted of a state law

misdemeanor crime that was punishable by more than two years imprisonment,

thus meeting the definition of a “felony”. 57

       The Binderup Court stated that the justification of denying “felons” the right

to keep and bear arms dates back to the Second Amendment’s drafting. “[T]he

right to bear arms was tied to the concept of a virtuous citizenry and that,

accordingly, the government could disarm ‘unvirtuous citizens’.” 58 “The category

of ‘unvirtuous citizens’ is thus broader than violent criminals; it covers any person

who has committed a serious criminal offense, violent or non-violent.” 59 As such,

clearly the traditional justifications for preventing the class of individuals of which

56
   Id. at 347.
57
   Id.
58
   Id. at 348. (quoting United States v. Yancey, 621 F.3d 681, 684-85 (7th Cir. 2010)).
59
   Id. at 348.
                                 16
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 22 of 47




Mr. Williams appears to be a member is that they are “unvirtuous citizens”.



                               b. Mr. Williams can Distinguish his Circumstances
                                  from the Historically Barred Class


       To show that Mr. Williams is not part of the historically barred class, he

must show that the crime for which he was convicted was not “serious”. 60

Binderup identified several factors to determine whether a crime was “serious,”

which included: 1) whether the crime is classified as a felony or misdemeanor; 2)

whether the crime was “violent”; 3) the punishment that was actually imposed on

the Plaintiff; and 4) whether there exists cross-jurisdictional consensus as to the

“seriousness” of the offense. 61

       Mr. Williams’s 2005 DUI offense was graded as a misdemeanor of the first

degree. As Binderup proclaimed “a state legislature's classification of an offense as

a misdemeanor is a powerful expression of its belief that the offense is not serious
                               62
enough to be disqualifying.”        As discussed supra, the Pennsylvania General

Assembly did not view a second DUI as an offense worthy of rising to the level of

stripping an individual of their right to keep and bear arms. The General Assembly

only believed that an individual who managed to accrue three DUIs within a period


60
   Id. at 349.
61
   Id. at 351-353.
62
   Id. at 351.
                                  17
              CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 23 of 47




of 5 years should be prohibited from purchasing or transferring new firearms but

even an individual who was in such a position would be able to keep their currently

owned firearms.

       Moreover, as Chief Judge Conner found in Holloway, a maximum possible

punishment is “certainly probative” of the offense’s seriousness, but the General

Assembly’s classification of the offense as a misdemeanor rather than a felony is

“a powerful expression of its belief that the offense is not serious enough to be

disqualifying.” 63

       Moreover, the offense for which Mr. Williams was convicted of has no

element of violence. None of the elements of Pennsylvania’s DUI statute involves

or makes reference to the use, attempted use, or threatened use of physical force

against another. 64 As discussed supra, even the Supreme Court has declared that

DUIs do not fall into the category of offenses that are “violent” in nature. Further,

Chief Judge Conner in Holloway also concluded that DUI was a “nonviolent”

offense. 65

       Turning to the third element of the analysis proclaimed in Binderup, Mr.

Williams was only sentenced to sentenced to passive house arrest until electronic




63
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *4, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
64
   See 75 Pa.C.S. § 3802
65
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *4, (M.D. Pa. Sept. 28, 2018).
                                  18
              CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 24 of 47




monitoring was available for 90 days, 66 ordered to pay costs, a fine of $1,500.00,

and complete any recommended drug and alcohol treatment. While the offense was

punishable by up to five years imprisonment, it is telling that the Judge did not

believe it was worthy of any jail time. While some may argue that the passive

house arrest until electronic monitoring could be implemented for 90 days is a

serious deprivation of freedom, it is important to compare it to actual incarceration.

Additionally, a comparison between the sentence of Binderup and Suarez is

warranted, although not controlling.

       Binderup was sentenced to three (3) years probation. 67 While Mr. Williams

was sentenced to 90-days imprisonment, he was immediately released to passive

house arrest until electronic monitoring could be established. This is, in essence,

probation. Further, the sentence was only for 90 days, a far cry from the three (3)

years probation Mr. Binderup was sentenced to. Suarez received a suspended

sentence of 180 days imprisonment and a year of probation. 68 Again, Mr.

William’s punishment was hardly severe relative to Mr. Binderup and Mr. Suarez.

Chief Judge Conner in Holloway agreed with this logic, finding that “Holloway’s

sentence was relatively minor as compared to both the threshold term of

imprisonment of more than one year defined in 18 U.S.C. § 922(g), and the

66
   The statutory minimum is imprisonment of not less than 90 days, removing the ability of the
judge to sentence an individual to a lesser amount. See Exhibit D.
67
   Binderup, 836 F.3d at 340.
68
   Id.
                                 19
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 25 of 47




maximum possible punishment of five years’ imprisonment he faced under

Pennsylvania law.” 69 Chief Judge Conner also found that one of the Binderup

plaintiff’s received a suspended sentence of 180 days imprisonment, which

reflected “discretionary authority that Holloway’s sentencing judge lacked.” 70

       While there is a cross-jurisdictional consensus that DUI is a crime, that is

where the consensus ends. The severity in which a second DUI is punished varies

between numerous jurisdictions. As discussed supra, most states’ statutory

punishments for imprisonment range from several days up to two years. Few states

punish the offense by more than two years imprisonment. Only four states punish a

second DUI offense as a felony. 71 If anything, this shows that while states believe

that DUI should be punished in some capacity, it is hardly what is considered a

“serious crime” for the purposes of an as-applied Second Amendment challenge.

As discussed further infra, Chief Judge Conner determined that “[t]he government

has not shown there is a consensus regarding the seriousness of a generic second

DUI offense, let alone a second DUI offense at a high rate of alcohol.” 72

       In Binderup, the Court found that the vast majority of states did not treat

consensual sexual relationships between a 41-year-old and a 17-year-old as a

69
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *4, (M.D. Pa. Sept. 28, 2018).
Further, Holloway had been sentenced to serve 90 days’ work release, pay a fine of $1,500,
complete any recommended drug and alcohol treatment, and serve 60 months’ probation. See
Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *2, (M.D. Pa. Sept. 28, 2018).
70
   Id. at 9.
71
   https://www.madd.org/wp-content/uploads/2017/08/DUI_Felony_Overview.pdf
72
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *5, (M.D. Pa. Sept. 28, 2018).
                                20
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 26 of 47




serious crime. 73 Likewise, the Court found that while some states punish the

unlicensed carrying of a firearm, more than half prescribe a penalty that does not

meet the threshold of a traditional felony. 74 As discussed supra, DUI is no

different. Moreover, Chief Judge Conner found that Plaintiff Holloway – who was

virtually identically situated to Mr. Williams – “distinguished himself from the

class of persons historically barred from possessing a firearm by establishing that

his crime of conviction was not sufficiently serious.” 75

       Thus, much like the challengers in Binderup and Holloway, Mr. Williams

has shown that he has carried the burden of showing that his misdemeanor was not

a serious offense despite its maximum possible punishment. As such, he has

distinguished his circumstances from individuals who historically were barred

from possessing firearms.

                                c. No Further Analysis is Supported by Heller and
                                   McDonald

       While Mr. Williams acknowledges the Third Circuit’s precedent in

Binderup, he respectfully calls into question this two-pronged approach, based on

the Supreme Court’s decisions in Heller and McDonald, where the Court

specifically stated that lower courts should not conduct interest balancing or apply


73
   Binderup, 836 F.3d at 352.
74
   Id.
75
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *6, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
                                21
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 27 of 47




levels of scrutiny. Heller, 554 U.S. at 634-35 (noting that “[w]e know of no other

enumerated constitutional right whose core protection has been subjected to a

freestanding ‘interest-balancing’ approach. The very enumeration of the right takes

out of the hands of government—even the Third Branch of Government—the

power to decide on a case-by-case basis whether the right is really worth insisting

upon.”); McDonald, 561 U.S. at 790-91 (noting that the Heller Court “specifically

rejected” “an interest-balancing test”). Mr. Williams believes that if he prevails at

step one of the Marzzarella test, the analysis should end and relief should be

granted. However, if the Court believes that the balancing test should be applied,

the Plaintiff would argue that strict scrutiny, rather than intermediate scrutiny, is

the proper test to apply, since Plaintiff is denied his core Second Amendment right

– the right to even possess a firearm in the home for purposes of self-defense – as

held by the Supreme Court’s decisions in Heller and McDonald.



                       2. Step Two of the Marzzarella Framework


      In the event, arguendo, this Court applies a balancing test, it should first

consider that the Government previously granted relief to individuals in identical

and far more egregious situations than Mr. Williams’ and then review the

restriction under the lens of strict scrutiny, since, as the Heller Court announced, it

involves the core of the Second Amendment – the right to possess a firearm in the
                                22
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 28 of 47




home. Alternatively, even if this Court reviews the matter under the lens of

intermediate scrutiny, Mr. Williams is still entitled to the identical relief provided

to Mr. Binderup and Mr. Suarez and affirmed by the Third Circuit in Binderup.


                                 a. Holloway v. Sessions, et al.


       On September 28, 2018, Chief Judge Conner of the Middle District of

Pennsylvania issued an order and memorandum opinion in Holloway v. Sessions,

No. 1:17-CV-81, 2018 WL 4699974, (M.D. Pa. Sept. 28, 2018), granting

declaratory relief and a permanent injunction against the Government from

enforcing, directing enforcement, or permitting enforcement of the felon-in-

possession ban of 18 U.S.C. § 922(g)(1) against Mr. Holloway.

       The parallels between Mr. Holloway and Mr. Williams are virtually

identical. Like Mr. Holloway, Mr. Williams was convicted of a second DUI graded

as a misdemeanor of the first degree and punishable by up to five years

imprisonment, 76 the incidents did not involve any damage to persons or property,

and Mr. Williams’ sentence included, among other things, incarceration of 90 days,

but was served in a variable manner. 77

76
   See Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *2, (M.D. Pa. Sept. 28,
2018).
77
   Mr. Holloway was sentenced to 90 days work release, wherein he was able to work each day
and accrue overtime hours but was otherwise confined to Cumberland County Prison for the
remainder of the day. Mr. Williams served his 90 days under house arrest. Holloway v. Sessions,
No. 1:17-CV-81, 2018 WL 4699974, at *2, (M.D. Pa. Sept. 28, 2018). See also Transcript of the
Deposition of Mr. Williams attached hereto and incorporated herein as Exhibit K.
                                 23
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 29 of 47




       In examining the Binderup factors, Chief Judge Conner found that “[t]he

maximum possible punishment is ‘certainly probative’ of the offense’s seriousness,

but its classification as a misdemeanor by a state legislature ‘is a powerful

expression of its belief that the offense is not serious enough to be disqualifying,’”

and that “in Binderup, the Third Circuit did not find the plaintiffs’ respective

maximum possible sentences of three and five years to be dispositive.” 78 The

Court found that the offense was ‘non violent’”. 79 Chief Judge Conner also found

that “Holloway’s sentence was relatively minor as compared to both the threshold

term of imprisonment of more than one year defined in 18 U.S.C. § 922(g), and the

maximum possible punishment of five years’ imprisonment he faced under

Pennsylvania law.” 80 The Court also determined that there was no cross-

jurisdictional consensus as to the severity of DUI. 81

       After weighing all of the Binderup factors, Chief Judge Conner concluded

that Holloway’s crime, which parallels that of Mr. Williams, was not a “‘serious

offense’ within the ambit of § 922(g)(1).” 82 Moving to step two of the Binderup

analysis, in applying intermediate scrutiny, the Court found that the Government

had not satisfied its burden of “proving that disarmament of Holloway, and other


78
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *4, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
79
   Id. at 4.
80
   Id.
81
   Id. at 5, FN 6.
82
   Id. at 6.
                                24
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 30 of 47




individuals like him, will promote public safety.” 83 In Holloway, the Defendants

relied heavily on an expert report – which is virtually identical to its Expert Report

in this matter – which concludes that individuals with alcohol dependency or abuse

issues are more prone to violence. Similar to Mr. Williams, nothing in the record

suggested “that Holloway was ever diagnosed with or suffered from alcohol

dependence, alcohol abuse, or mental illness.” 84 85 After reviewing the evidence of

record, Chief Judge Conner concluded the “defendants’ evidence fails to account

for key characteristics of Holloway and similarly situated persons. They have

presented no evidence indicating that individuals like Holloway—after over a

decade of virtuous, noncriminal behavior—‘remain [so] potentially irresponsible’

that they should be prohibited from owning a firearm.” 86




83
   Id. at 7.
84
   Id.
85
   There are two distinctions that are worth noting. First, the expert report provided by
Defendant’s during discovery is identical to the one filed in Holloway v. Sessions, No. 1:17-CV-
81, 2018 WL 4699974, (M.D. Pa. Sept. 28, 2018), with the limited exceptions of the technical
deficiencies (such as the lack of a signature) being corrected and the footnote citation
numberings being modified (all of the sources are the same, one is just cited to in two separate
footnotes). Second, unlike Plaintiff Holloway, Mr. Williams underwent an exam conducted by a
licensed psychologist who concluded within a reasonable degree of psychological certainty that
Mr. Williams may possess firearms without a risk to himself or others. The report also states that
the MMPI-2 test indicated “no problems with aggression…and no addiction problems,” and the
BPRS indicated “no current psychiatric symptoms”. See Exhibit J at 10.
86
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *8, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
                                 25
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 31 of 47




                                   b. Robert Gordon’s Expert Report


          On August 7, 2018, Robert Gordon, Ph.D., ABPP, a Board certified clinical

psychologist, conducted an examination of Mr. Williams, which consisted of an

interview, a battery of psychological tests, and rating Mr. Williams on a

psychodiagnostic chart, for the purposes of determining whether Mr. Williams “is

fit to be allowed to own, possess, carry, and use a firearm without risk to him or

any other person.” 87 In forming his opinion, in additional to the tests performed,

Mr. Gordon reviewed a number of documents, including the Defendants’ Expert

Report.

          The report generated by Mr. Gordon identifies numerous deficiencies with

the Expert Report for the Defendants prepared by Dr. Webster, ScD. Particularly

that

                 While Dr. Webster presents some valid correlation research groupings
                 of individuals it has a relatively small predictive value in generalizing
                 to groups and does not predict the effect of two DUI’s from 14-18
                 years ago, especially when the individual has no history of aggression.
                 As Dr. Webster did not assess Mr. Williams, these generalizations are
                 not relevant to this particular case, as any applicability would require
                 an independent evaluation of the particular person. As set forth in this
                 forensic report…the research relied upon by Dr. Webster is not
                 applicable to Mr. Williams. 88




87
     See Exhibit J. (Emphasis added).
88
     Id. at 7. (Emphasis added).
                                    26
                CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 32 of 47




Further, Mr. Gordon also identified that Dr. Webster’s report:


      1. Is premised on individuals who suffer from alcohol or abuse issues; and

          there is no evidence that Mr. Williams currently suffers from any alcohol or

          dependency issues;

      2. Contends there exists a statistical significance in relation to reduction of

          future violent crime when those previously convicted of a violent crime were

          barred from purchasing a handgun; however, there is no evidence Mr.

          Williams has been charged with, let alone, convicted of a violent crime;

      3. Contends that 54% of repeat DUI offenders have an alcohol dependency

          issue, which leaves 46% without a dependency issue;

      4. Fails to support a finding that alcohol-impairment and/or abuse are causal to

          unintentional firearm injuries or deaths and acknowledges a lack of data

          supporting that proposition;

      5. Contends that individuals previously convicted of a misdemeanor crime of

          violence are more likely to commit crime in the future and then opines that

          prohibitions against individuals like Mr. Williams prove a public safety

          benefit, even though Mr. Williams was never convicted of such an offense.89


          Mr. Gordon’s report summarizes that Mr. Williams has “no history of hostile

or violent behaviors nor a continuing pattern of aggressive behaviors, which could
89
     Id. at 7-8.
                                       27
                   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 33 of 47




be a predictive factor.” 90 The summarization also concludes that “[a]lthough the

research cited by Dr. Webster sheds light on some predictive factors, the prediction

is low...Dr. Webster is not a psychologist and did not perform a psychological

assessment of Mr. Williams’ mental status…Therefore, his report has no value for

this particular case, in the absence of an independent evaluation of Mr.

Williams…” 91 Mr. Gordon’s report concludes that Mr. Williams “has a normal

personality, without psychopathology and without addition or violent

tendencies.” 92


                                 c. The Government’s Prior Grants of Relief to
                                    Individuals Convicted of Similar and Far More
                                    Egregious Crimes


       Prior to 1993, ATF regularly conducted federal firearms relief

determinations as provided for by 18 U.S.C. § 925(c); however, ATF no longer is

able to conduct these determinations because Congress has inserted language into

the appropriations bill which states “[p]rovided further, That none of the funds

appropriated herein shall be available to investigate or act upon applications for

relief from Federal firearms disabilities under 18 U.S.C. 925(c).” 93 However,

before Congress prohibited ATF from conducting those determinations, ATF
90
   Id. at 11.
91
   Id.
92
   Id. at 11-12.
93
   https://fas.org/sgp/crs/misc/R44686.pdf at 24. See also The Consolidated Appropriations Act,
2018, Pub. L. No. 115–141, 132 Stat. 348.
                                 28
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 34 of 47




granted relief to 7,722 individuals from 1968 to 1992 for a multitude of different

crimes, 94 some of which were identical to and some far more egregious than Mr.

Williams’ – in fact, some had more than six separate federal prohibitions 95 and




94
   See, 34 Fed. Reg. 10006 (June 28, 1969), 34 Fed. Reg. 12229 (July 24, 1969), 36 Fed. Reg.
20449 (Oct. 22, 1971), 36 Fed. Reg. 21364 (Nov. 6, 1971), 36 Fed. Reg. 22321 (Nov. 24, 1971),
36 Fed. Reg. 23731 (Dec. 14, 1971), 37 Fed. Reg. 23 (Jan. 4, 1972), 37 Fed. Reg. 2893 (Feb.9,
1972), 37 Fed. Reg. 4921 (Mar. 7, 1972), 37 Fed. Reg. 6361 (Mar. 28, 1972), 37 Fed. Reg. 6769
(Apr. 4, 1972), 37 Fed. Reg. 7168 (Apr. 11, 1972), 37 Fed. Reg. 8403 (Apr. 26, 1972), 37 Fed.
Reg. 10406 (May 20, 1972), 37 Fed. Reg. 11790 (June 14, 1972), 37 Fed. Reg. 13352 (July 7,
1972), 37 Fed. Reg. 15009 (July 27, 1972), 37 Fed. Reg. 16113 (Aug. 10, 1972), 37 Fed. Reg.
18636 (Sept. 14, 1972), 37 Fed. Reg. 23462 (Nov. 3, 1972), 37 Fed. Reg. 26352 (Dec. 9, 1972),
37 Fed. Reg. 28640 (Dec. 28, 1972), 38 Fed. Reg. 1944 (Jan. 19, 1973), 38 Fed. Reg. 3414 (Feb.
6, 1973), 38 Fed. Reg. 4524 (Feb.15, 1973), 38 Fed. Reg. 4583 (Feb. 16, 1973), 38 Fed. Reg.
8071 (Mar. 28, 1973), 38 Fed. Reg. 14299 (May 31, 1973), 39 Fed. Reg. 9212 (Mar. 8, 1974), 41
Fed. Reg. 7550 (Feb. 19, 1976), 41 Fed. Reg. 50368 (Nov. 15, 1976), 42 Fed. Reg. 21156 (Apr.
25, 1977), 43 Fed. Reg. 25755 (June 14, 1978), 43 Fed. Reg. 51736 (Nov. 6, 1978), 44 Fed. Reg.
71492 (Dec. 11, 1979), 45 Fed. Reg. 6878 (Jan. 30, 1980), 45 Fed. Reg. 26868 (Apr. 21, 1980),
45 Fed. Reg. 39998 (June 12, 1980), 45 Fed. Reg. 49733 (July 25, 1980), 45 Fed. Reg. 65393
(Oct. 2, 1980), 45 Fed. Reg. 76838 (Nov. 20, 1980), 46 Fed. Reg. 11751 (Feb. 10, 1981), 46 Fed.
Reg. 23646 (Apr. 27, 1981), 46 Fed. Reg. 33410 (June 29, 1981), 46 Fed. Reg. 46456 (Sept. 18,
1981), 46 Fed. Reg. 57812 (Nov. 25, 1981), 47 Fed. Reg. 10132 (Mar. 9, 1982), 47 Fed. Reg.
47714 (Oct. 27, 1982), 48 Fed. Reg. 10508 (Mar. 11, 1983), 48 Fed. Reg. 28385 (June 21, 1983),
48 Fed. Reg. 29650 (June 27, 1983), 48 Fed. Reg. 36720 (Aug. 12, 1983), 48 Fed. Reg. 50977
(Nov. 4, 1983), 49 Fed. Reg. 25060 (June 19, 1984), 49 Fed. Reg. 29503 (July 20, 1984), 49 Fed.
Reg. 35707 (Sept. 11, 1984), 49 Fed. Reg. 48252 (Dec. 11, 1984), 50 Fed. Reg. 1026 (Jan. 8,
1985), 50 Fed. Reg. 23374 (June 3, 1985), 54 Fed. Reg. 33108 (Aug. 11, 1989), 54 Fed. Reg.
43378 (Oct. 24, 1989), 55 Fed. Reg. 5939 (Feb. 20, 1990), 55 Fed. Reg. 14549 (Apr. 18, 1990),
55 Fed. Reg. 33208 (Aug. 14, 1990), 55 Fed. Reg. 48951 (Nov. 23, 1990), 56 Fed. Reg. 14971
(Apr.12, 1991), 56 Fed. Reg. 26713 (June 10, 1991), 56 Fed. Reg. 36865 (Aug. 1, 1991), 56 Fed.
Reg. 65926 (Dec. 19, 1991), 57 Fed. Reg. 6160 (Feb. 20, 1992).
95
   See 36 F.R. 22321 (Morrow, Clyde Franklin), 37 F.R. 18636 (Cook, Judson Vernon. Jr.), 46
F.R. 46456 (Crawford, Cleo J., Metz, Ira G.), 48 F.R. 28385 (Blackburn, Vaughn), 49 F.R.
25060 (Karl, Earl Jerome), 49 F.R. 29503 (Adams, Richard Gerald), and 55 F.R. 14549 (Search,
Herman Samuel).
                                 29
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 35 of 47




some had been convicted of vehicular homicide while DUI. 96 See Federal Register

List attached hereto and incorporated herein as Exhibit D.

       Unfortunately, the Federal Register publications do not specify the crime,

which the individual was convicted of but rather only specify the date of

conviction and court where they were convicted for which relief was granted. The

Plaintiff sought records from a sampling of several courts to identify the types of

crimes individuals had previously been convicted of and were subsequently

granted relief in relation to, after ATF determined, pursuant to 27 CFR. 478.144,

that that the individual would “not be likely to act in a manner dangerous to public

safety, and that the granting of the relief would not be contrary to the public

interest.” 97 Unfortunately, there is no way – other than contacting the court of

conviction relative to each individual’s offense(s) and attempting to procure any

records that may still exist – for the Plaintiff to identify all the other individuals

who were convicted of DUI (such as the offense Mr. Williams was convicted of)

96
   See the Court records of John Kraszewski, granted relief on February 20, 1992 (57 F.R. 6160-
02), from a 1984 Pennsylvania conviction, which included one count of homicide by vehicle,
attached hereto and incorporated herein as Exhibit E. See also the Court records of Kim Blake,
granted relief on August 11, 1989 (54 F.R. 33108), from a 1981 Pennsylvania conviction, which
included one count of homicide by vehicle, attached hereto and incorporated herein as Exhibit F.
97
   Noteworthy is the language utilized in the earlier publications of the Federal Register for
grants of relief. “Notice is hereby further given that I have considered [name’s] application and
have found: (1) The conviction was made upon a charge which did not involve the use of a
firearm or other weapon or a violation of Chapter 44, Title 18, United States Code, or of the
National Firearms Act; and (2) It has been established to my satisfaction that the circumstances
regarding the conviction and the applicant’s record and reputation, are such that the applicant
will not be likely to act in a manner dangerous to public safety, and that the granting of the
requested relief to [name] from disabilities incurred by reason of his conviction, would not be
contrary to the public interest.” See 34 F.R. 12229.
                                 30
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 36 of 47




and subsequently granted relief from the information contained in the Federal

Register.


                                         i. John Kraszewski and Kim Blake


       Mr. Kraszewski was granted federal firearms relief on February 20, 1992

from a 1984 Pennsylvania conviction. 98 The court records show that Mr.

Kraszewski had been charged with and pled guilty to one count of driving under

the influence and one count of homicide by vehicle. 99 Likewise, Kim Blake was

granted relief from a conviction in 1981 of homicide by vehicle and DUI.100

       While the Government contends that individuals, like the Plaintiff, should

not be allowed to exercise their Second Amendment rights because they are

“unvirtuous” citizens, it finds itself in an untenable position having granted relief

to at least two individuals who not only were convicted of DUI but also homicide

by vehicle, where the court records establish that homicide by vehicle was the

result of their driving under the influence. 18 U.S.C. § 925(c) required ATF to find

the individual would not be “likely to act in a manner dangerous to public safety

and that the granting of the relief would not be contrary to the public interest.”

Even though Mr. Kraszewski was responsible for the loss of life through his



98
   57 F.R. 6160-02.
99
   See Exhibit E. See also Exhibit D (57 FR 6160).
100
    See Exhibit F. See also Exhibit D (54 FR 33108).
                                 31
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 37 of 47




actions, ATF determined that he should be granted relief and that such was not

contrary to the public interest.

       While Plaintiff acknowledges that § 925(c) does not control this challenge,

the Defendants are unable to show that Mr. Williams is likely to act in a manner

dangerous to public safety as there is no evidence of record to support such a

proposition. Moreover, as discussed supra and infra, the Third Circuit has stated

that the intended purpose of § 922(g)(1) is to “promot[e] public safety by

‘preventing armed mayhem.’” 101 The record in this matter is devoid of any

evidence that would support finding that the § 922(g)(1) prohibition as applied to

the Plaintiff would be contrary to that intended purpose.



                                         ii. Barry Shoop


       Mr. Shoop was granted federal firearms relief on April 11, 1977 from a 1975

Pennsylvania driving under the influence conviction, which was prohibiting like

Mr. Williams’. 102 A copy of the records obtained from the court in relation to Mr.

Shoop are attached hereto and incorporated herein as Exhibit G.

       Here, again, is another example of an individual who was convicted of DUI,

who was later granted relief by ATF, finding that Mr. Shoop would not be “likely


101
    Binderup, 836 F.3d at 353. (quoting United States v. Skoien, 614 F.3d 638, 642 (7th Cir.
2010)).
102
    42 F.R. 21156.
                                 32
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 38 of 47




to act in a manner dangerous to public safety and that the granting of the relief

would not be contrary to the public interest.” To find the § 922(g)(1) prohibition

against Mr. Williams furthers an important government interest when the

Government previously granted relief to individuals convicted of the same or more

egregious offenses, simply cannot withstand any form of scrutiny.



                                         iii. Carl Fareri 103


       Mr. Fareri was granted federal firearms relief on November 23, 1990 from a

1984 conviction. 104 The court records show that Mr. Fareri was convicted of

felonious burglary twice, felonious conspiracy, theft by unlawful taking or

disposition and receiving stolen property. A copy of the records obtained from the

court in relation to Mr. Fareli are attached hereto and incorporated herein as

Exhibit H.

       While Mr. Fareri’s crimes are not directly related to DUI, it does show that

even when an individual committed a crime that is considered to be felonious in

nature and deprives an individual of their property, that the grant of relief was not

considered contrary to the public safety or interest. 105


103
    The court records reflect a spelling of “Fareli” and “Fareri,” but it is believed that the proper
spelling is “Fareri”.
104
    55 F.R. 48951-03 (spelled “Fareri” in the publication).
105
    Plaintiff also obtained records for Ronald Sahara Brown, who was convicted of felonious
larceny from a person in 1973, felonious possession of heroin in 1975 and felonious larceny in a
                                  33
              CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 39 of 47




                                      iv. Charles Spangler


       Mr. Spangler was granted federal firearms relief on June 10, 1991 from five

convictions in 1963, 1965, and 1985. 106 Mr. Spangler had been convicted of

adultery, statutory rape, contributing to the delinquency of a minor, possession of a

firearm and resisting an officer. A copy of the records obtained from the court in

relation to Mr. Spangler are attached hereto and incorporated herein as Exhibit I.

       Mr. Spangler’s multiple convictions show that not only did his crimes cover

a broad spectrum, but that ATF considered an individual who had five convictions

ranging from statutory rape to resisting an officer to be of such little threat to

society that the restoration of his right to own and possess firearms and

ammunition would not be contrary to the public safety or interest. Most interesting

is that Mr. Spangler’s last conviction was a mere six (6) years prior to him being

granted relief and it was for the possession of a firearm and resisting an officer.

       Mr. Spangler is not the only individual who had multiple prohibiting

convictions and who was granted relief by ATF. The Federal Register denotes

numerous instances where an individual who had multiple prohibiting convictions




building in 1977 and William White, who was convicted of felonious larceny of a truck in 1965
and a prior felonious juvenile burglary.
106
    56 F.R. 26713-02.
                                 34
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 40 of 47




was granted federal firearms relief. 107




                         3. 18 U.S.C. § 922(g)(1) As Applied to Mr. Williams
                            Cannot Survive Strict Scrutiny


       Step two of the Binderup analysis requires the Government to show that the

restriction meets “some form of heightened scrutiny.” 108 Strict scrutiny requires

that the Government bear the burden to show that the law is “narrowly tailored to

serve a compelling state interest.” 109

       Clearly, the Government cannot make such a showing given the factual

circumstances. The Government is unable to provide any persuasive authority, let

alone compelling authority, to show that such a bar would meet the criteria of

being “narrowly tailored to serve a compelling state interest.” 110 In fact, the


107
    See 36 F.R. 20449, 36 F.R. 22321, 36 F.R. 23731, 37 F.R. 10406, 37 F.R. 11790, 37 F.R.
13352, 37 F.R. 15009, 37 F.R. 16113, 37 F.R. 18636, 37 F.R. 23, 37 F.R. 23642, 37 F.R. 26352,
37 F.R. 28640, 37 F.R. 2893, 37 F.R. 4921, 37 F.R. 6361, 37 F.R. 6769, 37 F.R. 7168, 37 F.R.
8403, 38 F.R. 14299, 38 F.R. 1944, 38 F.R. 3414, 38 F.R. 4524, 38 F.R. 4583, 38 F.R. 8071, 39
F.R. 9212, 41 F.R. 50368, 41 F.R. 7550, 42 F.R. 21156, 43 F.R. 25755, 43 F.R. 51736, 44 F.R.
71492, 45 F.R. 26868, 45 F.R. 39998, 45 F.R. 49733, 45 F.R. 65393, 45 F.R. 6878, 45 F.R.
76838, 46 F.R. 11751, 46 F.R. 23646, 46 F.R. 33410, 46 F.R. 46456, 46 F.R. 57812, 47 F.R.
10132, 47 F.R. 47714, 47 F.R. 47714, 48 F.R. 10508, 48 F.R. 28385, 48 F.R. 29650, 48 F.R.
36720, 48 F.R. 50977, 49 F.R. 25060, 49 F.R. 29503, 49 F.R. 35707, 49 F.R. 48252, 50 F.R.
1026, 50 F.R. 23374, 54 F.R. 33108, 54 F.R. 43378, 55 F.R. 14549, 55 F.R. 33208, 55 F.R.
48951, 55 F.R. 5939, 56 F.R. 14791, 56 F.R. 26713, 56 F.R. 36865, 56 F.R. 65926, and 57 F.R.
6160.
108
    Binderup, 836 F.3d at 347.
109
    Marzzarella, 614 F.3d at 99. (citing FEC v. Wis. Right to Life, Inc., 551 U.S. 449, 465
(2007)).
110
    See Government’s Expert Report. Plaintiff files these objections anticipating that the
Defendants will utilize that report in conjunction with their Motion for Summary Judgment. In
                                 35
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 41 of 47




Government’s expert report is littered with decades old studies and broad

generalizations that are not even applicable to the Plaintiff in this matter.

       As recounted in the Plaintiff’s Objections to Defendants’ Expert Report of

Daniel Webster, ScD and Plaintiff’s own expert report: 1) a number of the findings

in the Defendants’ Expert Report are premised on individuals who suffer from

alcohol or abuse issues; and there is no evidence that Mr. Williams currently

suffers from any alcohol or dependency issues; 2) there exists a statistical

significance in relation to reduction of future violent crime when those previously

convicted of a violent crime were barred from purchasing a handgun; however,

there is no evidence Mr. Williams has committed, let alone, been charged with or

convicted of a violent crime; and 3) the report states that individuals who were

previously convicted of a misdemeanor crime of violence are more likely to

commit crime in the future and opines that prohibitions against individuals like Mr.

Williams prove a public safety benefit, even though Mr. Williams was never

convicted of such an offense.111

       In other words, the Defendants’ Expert Report simply has no value when

applied to Mr. Williams and certainly does not lend itself to establishing that such

a prohibition would pass muster under a strict scrutiny analysis. In fact, Expert



the event the Defendants opt to not utilize the report, the arguments pertaining to content
contained in the Report are withdrawn.
111
    See Exhibit J.
                                 36
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 42 of 47




Gordon’s findings directly contradict the image Defendants attempt to use to

portray Mr. Williams. Expert Gordon, a Board certified psychologist, conducted an

interview and a battery of tests on Mr. Williams to reach a conclusion to a

reasonable degree of psychological certainty that Mr. Williams be “allowed to

own, possess, carry, and use a firearm,” and that he may do so “without risk to

himself or any other person.” 112

       As Chief Judge Conner found in Holloway, where Defendants submitted a

virtually identical expert report of Dr. Webster, “[the] defendants’ evidence fails

to account for key characteristics of Holloway and similarly situated persons. They

have presented no evidence indicating that individuals like Holloway—after over a

decade of virtuous, noncriminal behavior—“remain [so] potentially irresponsible”

that they should be prohibited from owning a firearm. The government has not

demonstrated a substantial fit between Holloway’s continued disarmament and the

important government interest of preventing armed mayhem.” 113 As noted supra,

Mr. Holloway and Mr. Williams find themselves in nearly identical situations and

the Government’s expert report in this matter is virtually identical to the one relief

upon in Holloway, thus leading one to conclude that this Honorable Court must

reach the same result.


112
   Id. at 12.
113
   Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *8, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
                                37
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 43 of 47




       The Third Circuit has stated that the intended purpose of § 922(g)(1) is to

“promot[e] public safety by ‘preventing armed mayhem.’” 114 Applying the strict

scrutiny analysis to the purpose of § 922(g)(1), the Government cannot show that

preventing an individual convicted of a DUI wherein he was not prohibited from

possessing firearms under state law to be narrowly tailored to prevent the

compelling governmental interest of “preventing armed mayhem”.




                          4. 18 U.S.C. § 922(g)(1) As Applied to Mr. Williams
                             Cannot Survive Intermediate Scrutiny


       The Third Circuit determined that the intermediate scrutiny analysis as

declared in Marzzarella was the appropriate level of scrutiny to apply to a Second

Amendment as-applied challenge, although it noted that strict scrutiny may be

appropriate. 115 Intermediate scrutiny requires that the Government bear the burden

of showing the appropriateness of its means to further its interest. 116

       It is evident that the Defendants believe there is a reasonable fit between the

922(g)(1) prohibition on individuals like the Plaintiff and the Government’s

interest in protecting public safety. 117 However, much like in Binderup and


114
    Binderup, 836 F.3d at 353. (quoting United States v. Skoien, 614 F.3d 638, 642 (7th Cir.
2010)).
115
    Id. at 353.
116
    Id.
117
    See Doc. 5 at 24.
                                 38
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 44 of 47




Holloway, the Government has failed to produce credible evidence why banning

people like Mr. Williams, in perpetuity, from possessing firearms promotes public

safety. 118 The Government relies on an Expert Report which utilizes old studies

whose data is not recent and which even admits they have obvious limitations or

that there is nothing concrete suggesting a relationship between alcohol

consumption and violence. 119

       As Judge Jones recently held in Keyes, et. al. v. Sessions, et al., 282

F.Supp.3d 858, 876-877, (M.D. Pa. Oct. 11, 2017)

               To allow the Government to defeat an as-applied challenge by
               demonstrating that the statute was a reasonable fit to its important
               interest in general would mean that the challengers’ efforts to
               distinguish themselves from the overall class are rendered futile. In
               essence, without considering the challengers’ specific characteristics,
               the second step of the Marzzarella framework is the same in both
               facial and as-applied challenge, rendering the first prong in as-applied
               challenges superfluous and done in vain.

       The Government’s expert report casts a broad net of general assertions about

individuals convicted of DUI in an attempt to have this Court reject Mr. Williams’s

claim that as-applied to him, the § 922(g)(1) prohibition is unconstitutional. “But it

must ‘present some meaningful evidence, not mere assertions, to justify its

predictive [and here conclusory] judgments.’” 120 The Government has failed to do

so. Meanwhile, Mr. Gordon’s expert report was based on an evaluation of Mr.

118
    Binderup, 836 F.3d at 353-54.
119
    See Government’s Expert Report.
120
    Binderup, 836 F.3d at 354 (quoting Heller, 554 U.S. at 1259).
                                 39
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 45 of 47




Williams and concludes to a reasonable degree of psychological certainty that Mr.

Williams may possess firearms without a risk to himself or others. 121

       As Chief Judge Conner stated in Holloway “[the] defendants’ evidence fails

to account for key characteristics of Holloway and similarly situated persons. They

have presented no evidence indicating that individuals like Holloway—after over a

decade of virtuous, noncriminal behavior—“remain [so] potentially irresponsible”

that they should be prohibited from owning a firearm. The government has not

demonstrated a substantial fit between Holloway’s continued disarmament and the

important government interest of preventing armed mayhem.” 122 Likewise, in this

instant matter, the only logical conclusion is one that yields the same result.

       The Third Circuit has stated that the intended purpose of § 922(g)(1) is to

“promot[e] public safety by ‘preventing armed mayhem.’” 123 Applying the

intermediate scrutiny analysis to the purpose of § 922(g)(1), the Government

cannot show that preventing an individual convicted of a DUI wherein he was not

prohibited from possessing firearms under state law to fit reasonably within the

interest of “preventing armed mayhem”.




121
    See Exhibit J at 12.
122
    Holloway v. Sessions, No. 1:17-CV-81, 2018 WL 4699974, at *8, (M.D. Pa. Sept. 28, 2018).
(Internal citations omitted).
123
    Id. at 353. (quoting United States v. Skoien, 614 F.3d 638, 642 (7th Cir. 2010)).
                                 40
             CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 46 of 47




VI.      CONCLUSION


      For the foregoing reasons, the Plaintiff’s Motion for Summary Judgment

should be granted.

                                                 Respectfully Submitted,
Dated: October 26, 2018



                                              __________________________
                                              Adam Kraut, Esq.
                                              Attorney Id. No. 318482
                                              AKraut@PrinceLaw.com

                                              Joshua Prince, Esq.
                                              Attorney Id. No. 306521
                                              Joshua@PrinceLaw.com

                                              Prince Law Offices, P.C.
                                              646 Lenape Rd
                                              Bechtelsville, PA 19505
                                              610-845-3803
                                              610-845-3903 (fax)

                                              Attorneys for Plaintiff




                               41
           CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-02641-RK Document 29-4 Filed 10/26/18 Page 47 of 47




                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing

Brief, Exhibits, Plaintiff’s Declaration, Objections to Defendants’ Expert Report

and Motion were filed electronically through the Eastern District of Pennsylvania

Electronic Filing System. Notice of this filing will be sent by operation of the

court’s Electronic Filing System to all registered users in this case.



                                                   __________________________
                                                   Adam Kraut, Esq.
                                                   Attorney Id. No. 318482
                                                   Prince Law Offices, P.C.
                                                   646 Lenape Rd
                                                   Bechtelsville, PA 19505
                                                   610-845-3803
                                                   610-845-3903 (fax)

                                                   Attorney for Plaintiff




                                42
            CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
